DETAILED ACTION

This Office Action is in response to Applicant's preliminary amendment filed on June 16, 2020. Currently, claims 26-45 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and non-transitory computer readable media).  Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 26, 33 and 39 recite accessing purchase data associated with purchases of a plurality of objects made using a plurality of consumer profiles, the plurality of Dependent claims 27-32, 34-38, 40-45 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 31-33, 38-39, 44-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dicker et al. (US 2010/0191582 A1) (hereinafter Dicker) in view of Ross (US 2013/0179246 A1)

Claims 26, 33, 39:
Dicker, as shown, discloses the following limitations of claims 26, 33 and 39:
An apparatus (and corresponding method and non-transitory media, see Fig 1 showing corresponding computer) comprising a processor at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (see para [0057] and Fig 1, showing corresponding computer functionality and structure), cause the apparatus to at least: access purchase data associated with purchases of a plurality of objects made using a plurality of consumer profiles, the plurality of objects associated with a plurality of categories (see para [0014]," user actions that evidence users' interests in, or affinities for, particular items are recorded for subsequent analysis. These item-affinity-evidencing actions may include, for example, the purchase of an item...For example, in one embodiment, user-specific purchase histories are analyzed to identify correlations between item purchases (e.g., products A and B are similar because a significant number of those who bought A also bought B)." and see para [0016], "The table is preferably generated periodically using a most recent set of purchase history data" and see para [0058], "the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase" and see para [0042], 
generate a category association score between at least one pair of categories in the plurality of categories (see para [0014], [0049], [0072], [0139], [0145] and [0154], where the correlations are [0154], where the table showing correlations is a type of association score), 
receive, from a consumer computing device associated with a first consumer profile, an indication of a first category associated with a first object (see para [0093]-[0096], [0154]-[0156], showing retrieving purchase data associated with customers for multiple items to determine categories that are mapped to different product IDs and showing specific categories or product groups for the items and see Figs 3A through 6);
determine a second object associated with a second category based on the category association score (see para [0093]-[0096], [0154]-[0156], showing retrieving purchase data associated with customers for multiple items to determine categories that are mapped to different product IDs and showing specific categories or product groups for the items and see Figs 3A through 6); and
transmit, to the consumer computing device, one or more computer-executable instructions causing the consumer computing device to visually display impressions associated with the first object and the second object in the same field of view (Fig 11, showing impressions from first and second object in same view such as recently 
Dicker, however, does not specifically disclose performing a time discounting adjustment operation on the category association score based on a temporal proximity between a purchase data time associated with the purchase data and an analysis time associated with generating the category association score between the at least one pair of categories.  In analogous art, Ross discloses the following limitations:
wherein generating the category association score comprises: performing a time discounting adjustment operation on the category association score based on a temporal proximity between a purchase data time associated with the purchase data and an analysis time associated with generating the category association score between the at least one pair of categories (see para [0066], "The merchant computer platform identifies offers in which the user may be interested. This determination, in some embodiments, may be based in part on one or more of aggregate data, an indication of a point-of-transaction event, the user's current position and/or a projected route of travel as determined from the user location data, as well as the collected user data. For instance, if the user location data indicates that the user is likely to travel northbound on a major interstate, the merchant computer platform will correlate this projected path to potential offers for goods and services along the interstate (e.g. discounts on restaurants, buy one get one free admission to an amusement park, promotional rate at a hotel etc.)...If an indication of a point-of-transaction event includes information about the transaction, this information can also be used to target the offers to the user. For instance, if the 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Dicker with Ross because using time as part of the aggregated data enables communicating more effective offers to users (see Ross, para [0001]-[0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for providing targeted offers based on aggregate demand and aggregate supply as taught by Ross in the a method for 

	Claim 31 and 44:
	Further, Dicker discloses the following limitations:
wherein the first object is an object previously purchased using the first consumer profile (see para [0042]-[0043], "the merchant Web site includes functionality for allowing users to search, browse, and make purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles, toys, and electronics products. The various product offerings are arranged within a browse tree in which each node represents a category or subcategory of product. Browse nodes at the same level of the tree need not be mutually exclusive. Detailed information about each product can be obtained by accessing that product's detail page. (As used herein, a "detail page" is a page that predominantly contains information about a particular product or other item.) In a preferred embodiment, each product detail page typically includes a description, picture, and price of the product, customer reviews of the product, lists of related products, and information about the product's availability. The site is preferably arranged such that, in order to access the detail page of a product, a user ordinarily must either select a link associated with that product (e.g., from a browse node page or search results page) or submit a search query uniquely 

Claims 32, 38, 45:
Further, Dicker discloses the following limitations:
wherein the indication of the first category associated with the first object is received based on a search request from the consumer computing device, the search request including the indication of the first category (see para [0042]-[0043], "the merchant Web site includes functionality for allowing users to search, browse, and make purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles, toys, and electronics products. The various product offerings are arranged within a browse tree in which each node represents a category or subcategory of product. Browse nodes at the same level of the tree need not be mutually exclusive. Detailed information about each product can be obtained by accessing that product's detail page. (As used herein, a "detail page" is a page that predominantly contains information about a particular product or other item.) In a preferred embodiment, each product detail page typically includes a description, picture, and price of the product, customer reviews of the product, lists of related products, and information about the product's availability. The site is preferably arranged such that, in order to access the detail page of a product, a user ordinarily must either select a link associated with that product (e.g., from a browse node page or search results page) or submit a search query uniquely identifying the product. Thus, access by a 

Claims 27, 34-35, 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dicker and Ross, as applied above, and further in view of Levy et al. (US 2014/0172627 A1).

Claims 27, 34-35, 40-41:
Dicker and Ross do not specifically disclose wherein generating the category association score further comprises: applying a similarity determination algorithm to the pair of categories to produce a similarity score indicating a predicted likelihood of correlation between purchasing behavior associated with each category in the pair of categories.  In analogous art, Levy discloses the following limitations:
wherein generating the category association score further comprises: applying a similarity determination algorithm to the pair of categories to produce a similarity score indicating a predicted likelihood of correlation between purchasing behavior associated with each category in the pair of categories (see para [0147], "for each base category for product A, the likelihood for each top seller item for each correlated category (i.e. likely to be bought with said base category) is calculated with a formula using the correlation between the category pairs and number of sales of the top seller. If a top seller item is a match for more than one correlated category, the likelihoods are summed for each category pair, and the recommendation is determined after all (or at least multiple) category pairs are calculated." where 
wherein the predicted likelihood of correlation is determined based on the purchase data associated with the plurality of consumer profiles (see para [0129], “Actions and purchases are used interchangeably. Social networks or social media are services like MySpace or Facebook, where users have a profile and interact with other users, either directly, or within groups. Mobile commerce is the purchasing of products on mobile devices, usually cell phones or smart devices, such as an iPhone or Android. Attributes are characteristics of items or users, such as category, brand, collection, weight, color, gender, and so on. Crowd based recommendations are based upon the activities of users directly on the items, e.g. `Customers who bought this, also bought these`. Genomic based recommendations, previously called categorical recommendations in patent application 12/764,091, are based upon activities on the item's attributes and then applied to the target item. Recommendations and analytics can be used interchangeably since recommendations are automated, intelligent and predictive analytics. Social graphs are lists of friends and interests for each user in a social network. The friends can be ranked with a hierarchy or groups, or not. Similar items are recommendations for products that are similar to the currently viewed product. They convert browsers to buyers by showing them something they may by if they don't like the current product. Similar items can also be called up-sell, especially if arranged by price. Cross-sell items are recommendations for products that are bought with the currently viewed product. Personal items are recommendations of products that the user would enjoy, and have been called likely items and personalized items in the past. Personal items, personalized items and likely items are used interchangeably. They are different than personalized cross-sell or personalized similar, where, in this case, the term personalized refers to changing the cross-sell or similar recommendations to be unique for that shopper influenced by past or current behavior, but always remaining a cross-sell or similar recommendation to the target product. In fact, the term personal is now being used to differentiate from personalized cross-sell and personalized similar.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Dicker and Ross with Levy because including a likelihood of correlation can improve sales of products and enable better targeting of shoppers (see Levy, para [0003]-[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for next generation improvements in recommendation systems as taught by Levy in the Dicker and Ross combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	

Claims 29-30, 36-37, 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dicker, Ross and Levy, as applied above, and further in view of Huang et al. (US 2014/0025418 Al) (hereinafter Huang).

	Claims 29, 36, 42:

wherein generating the category association score further comprises: performing a smoothing operation on the similarity score to produce a smoothed similarity score for the pair of categories (see para [0057], "the variation coefficient is used to characterize the smoothness of a weekly ticket load of a particular group or unit. In general, the smaller the variation coefficient, the smoother the load." and see para [0056], [0058]-[0059)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Dicker, Ross and Levy with Huang because providing the specific operations to help generate the results can result in better trained data that would be more useful to users (see Huang, para [0001]-[0003]).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for service management as taught by Huang in the Dicker, Ross and Levy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	

	Claims 30, 37, 43:

wherein generating the category association score further comprises: performing a normalization operation on the smoothed similarity score to generate a normalized category association score (see para [0057], "Variation coefficient is a normalized measure of dispersion of a probability distribution." and see para [0069]),
wherein the time discounting adjustment operation is performed on the normalized category association score (see para [0057]-[0059], showing techniques for normalizing/smoothing the results where it would be obvious to one of ordinary skill in the art that the time discounting adjustment shown in Ross could be used on such normalized data to generate better data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for service management as taught by Huang in the Dicker, Ross and Levy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624